STOCK AWARD AGREEMENT




THIS STOCK AWARD AGREEMENT (this “Agreement”) is made and entered into as of the
30th day of September, 2009, by and between First National Bancshares, Inc. (the
"Company”), a South Carolina corporation with a principal place of business at
215 N. Pine Street, Spartanburg, South Carolina, and J. Barry Mason (the
"Grantee"), an individual and resident of the state of South Carolina.


RECITALS


WHEREAS, the Grantee is employed by the Company as its President and Chief
Executive Officer;


WHEREAS, the Company currently has authorized 100,000,000 shares of common
stock, of which 6,963,321 shares are currently issued and outstanding;


WHEREAS, pursuant to Section 3(c) of that certain employment agreement between
the Grantee and the Company dated August 24, 2009 (the "Employment Agreement"),
the Company has agreed to issue to the Grantee a number of shares of common
stock of the Company, subject to the restrictions contained herein (the
"Restricted Stock Grant");


WHEREAS, the Grantee is willing to accept the Restricted Stock Grant provided
for in this Agreement and is willing to abide by the obligations imposed upon
him under this Agreement;


WHEREAS, pursuant to Section 3(c) of the Employment Agreement, the Company has
further agreed to issue to the Grantee an option to purchase 1,000,000 shares of
common stock of the Company at a specified exercise price as described below;
and


WHEREAS, the Grantee is willing to accept the grant of an option to purchase
1,000,000 shares of common stock of the Company under the terms and conditions
specified below.


NOW, THEREFORE, as an employment incentive and to encourage stock ownership, and
also in consideration of the premises and the mutual covenants contained herein,
the parties agree as follows:


1.    Restricted Stock Award.


(a)           Award of Shares.  Subject to the restrictions set forth in this
Agreement, the Company hereby issues 250,000 shares of common stock of the
Company (the “Restricted Stock”) to the Grantee.  Except as otherwise provided
in this Agreement, the Grantee’s interest in the Restricted Stock shall vest and
become nonforfeitable pro rata over five years, or 20% each year on August 24th
(with the first 20% vesting on August 24, 2010), in each case so long as the
Grantee is an employee of the Company as of such date.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Restrictions on Transfer.  In addition to the other restrictions
contained in this Agreement or the Articles of Incorporation or Bylaws of the
Company, until the occurrence of a Change in Control (as defined below) with
respect to the Company, no unvested shares of Restricted Stock shall be
transferable or assignable except by will or by the laws of descent and
distribution.  Any attempt to dispose of the unvested shares of Restricted Stock
in a manner contrary to the restrictions set forth in this Agreement shall be
ineffective.


(c)           Legend on Certificates.  The certificates for the Restricted Stock
shall be held in the custody of the Company.  Each existing or replacement
certificate for shares issued hereunder to the Grantee shall be subject to such
stop-transfer orders and other restrictions as described herein and shall bear
the following legend upon its face:


THE SALE, PLEDGE, HYPOTHECATION, ASSIGNMENT OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A
CERTAIN STOCK AWARD AGREEMENT BY AND BETWEEN THE SHAREHOLDER AND FIRST NATIONAL
BANCSHARES, INC. DATED SEPTEMBER 30, 2009.


(d)           Rights as a Shareholder.  Subject to the restrictions set forth in
this Agreement, the Grantee shall have all rights and privileges of a
shareholder as to the shares of Restricted Stock, including the right to vote
and receive distribution and liquidation proceeds with respect to the shares of
Restricted Stock.


(e)           Enforcement of Restrictions on Transfer.  The Company shall not
register the transfer of any certificate representing the Restricted Stock
unless its Board of Directors concludes, in its sole discretion, that the
Grantee has complied with the vesting and transfer provisions of this Agreement.


(f)           Waiver of Restrictions on Transfer.  Notwithstanding any other
provision herein, the Company may, in its sole discretion, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to the Restricted Stock.


2.           Option Award.


(a)           Award of Options.  Subject to the terms and conditions set forth
herein, the Company hereby grants to the Grantee options to purchase 1,000,000
shares of common stock of the Company (the "Options") for an exercise price of
$1.00 per share (the “Exercise Price”).  The Exercise Price may be adjusted from
time to time as agreed to by the parties.  The parties agree and acknowledge
that the Exercise Price constitutes the fair market value of the Company's
common stock as of the date hereof.  The Options granted herein are not
Incentive Stock Options.  For purposes of this Agreement, "Incentive Stock
Option" shall mean an option to purchase any stock of the Company, which
complies with and is subject to the terms, limitations and conditions of Section
422 of the Code and any regulations promulgated with respect thereto.


 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Vesting and Period of Exercise.  The Options are exercisable with
respect to the shares of common stock as follows, subject in each case to
continued employment by the Company or a subsidiary of the Company through such
date:


No. of Shares
 
Vesting Date
     
333,333
 
August 24, 2010
333,333
 
August 24, 2011
333,334
 
August 24, 2012

 
All Options expire and are void unless exercised on or before August 24, 2019.


(c)           Method of Exercising Option.  The Options may be exercised by the
Grantee, or by the Grantee's administrators, executors or personal
representatives, by a written notice (in substantially the form of the Notice of
Exercise attached hereto as Exhibit A) signed by the Grantee, or by such
administrators, executors or personal representatives, and delivered or mailed
to the Company as specified in this Agreement to the attention of the Chief
Financial Officer or such other officer as the Company may designate.  Any such
notice shall (a) specify the number of shares of common stock which the Grantee
or the Grantee's administrators, executors or personal representatives, as the
case may be, then elects to purchase hereunder, (b) contain such information as
may be reasonably required by the Company pursuant to this Agreement, and (c) be
accompanied by (i) a certified or cashier’s check payable to the Company in
payment of the total Exercise Price applicable to such shares as provided
herein, (ii) shares of common stock owned by the Grantee and duly endorsed or
accompanied by stock transfer powers having a fair market value equal to the
total Exercise Price applicable to such shares purchased hereunder, or (iii) a
certified or cashier’s check accompanied by the number of shares of common stock
where fair market value when added to the amount of the check equal the total
Exercise Price applicable to such shares purchased hereunder.  Upon receipt of
any such notice and accompanying payment, and subject to the terms hereof, the
Company agrees to issue to the Grantee or the Grantee's administrators,
executors or personal representatives, as the case may be, stock certificates
for the number of shares specified in such notice registered in the name of the
person exercising the Options. In the event that the Company agrees to allow the
exercise of the Options by any person or persons other than the Grantee, such
notice shall be accompanied by proof acceptable to the Company of the right of
such person or persons to exercise the Options.


(d)           Restrictions on Transfer.  No Option shall be transferable by a
Grantee other than by will or the laws of descent and distribution or pursuant
to a Qualified Domestic Relations Order.  During the lifetime of the Grantee,
the Options shall be exercisable only by the Grantee (or by the Grantee's
guardian or legal representative, should one be appointed).  For purposes of
this Agreement, "Qualified Domestic Relations Order" shall have the meaning set
forth in the Code or in the Employee Retirement Income Security Act of 1974, or
the rules and regulations promulgated under the Code or such Act.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.           Effect of Termination of Employment in Certain Circumstances.  For
purposes of this Agreement, "terminate" and "termination" shall mean as defined
in the Employment Agreement.


(a)           Restricted Stock. In the event of the Grantee ceases employment
with the Company, the Grantee’s rights to all unvested shares of Restricted
Stock shall be forfeited and the shares shall be returned to the Company, and
all rights of the Grantee to such forfeited shares shall terminate without
further obligation on the part of the Company.  Upon the forfeiture of the
Grantee’s rights to any unvested shares of Restricted Stock, the Grantee shall
execute all documents and surrender any stock certificates necessary to return
such shares to the Company for no consideration.


(b)   Options.


(i)  In the event of the termination of the Grantee's employment with the
Company or any of its subsidiaries, other than a termination that is either (i)
for Cause, (ii) voluntary on the part of the Grantee and without written consent
of the Company, or (iii) for reasons of death or disability or retirement, the
Grantee may exercise the Options at any time within 30 days after such
termination to the extent of the number of shares which were vested hereunder at
the date of such termination. For purposes of this Agreement, "Cause" shall mean
as defined in that certain Noncompete Agreement between the Company, First
National Bank of the South, and the Grantee dated September 18, 2009 (the
"Noncompete Agreement").  For purposes of this Agreement, "disability" shall
mean as defined in the Employment Agreement.


(ii)  In the event of a termination of the Grantee's employment that is either
(x) for Cause or (y) voluntary on the part of the Grantee and without the
written consent of the Company, the Options, to the extent not previously
exercised, shall terminate immediately and shall not thereafter be or become
exercisable.


(iii)  In the event of the retirement of the Grantee at the normal retirement
date as prescribed from time to time by the Company or any subsidiary, the
Grantee may exercise the Options at any time within 90 days after such
termination of employment by retirement to the extent of the number of shares
which were vested hereunder at the date of such termination.


(iv)  In the event of termination of employment because of the Grantee's
disability, the Grantee (or his guardian or personal representative) may
exercise the Options, within a period ending on the earlier of (a) the last day
of the one year period following the Grantee's disability or (b) the expiration
date of the Options, to the extent of the number of shares which were vested
hereunder at the date of such termination.


(v)  In the event of the Grantee's death while employed by the Company or any of
its subsidiaries or within three months after a termination of such employment
(if such termination was neither (i) for Cause nor (ii) voluntary on the part of
the Grantee and without the written consent of the Company), the Grantee's
personal representative may exercise the Options at any time within a period
ending on the earlier of (a) the last day of the one year period following the
Grantee's death or (b) the expiration date of the Options.  If the Grantee was
an employee of the Company at the time of death, the Options may be so exercised
to the extent of the number of shares that were vested hereunder at the date of
death.  If the Grantee's employment terminated prior to his death, the Options
may be exercised only to the extent of the number of shares covered by the
Options which were vested hereunder at the date of such termination.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.           Effect of a Change of Control.  Provided that neither the Company
nor its subsidiary bank, First National Bank of the South, are subject to any
formal or informal regulatory enforcement action currently in effect at the time
of the execution of the Employment Agreement, upon occurrence of a Change of
Control with respect to the Company, the Options and Restricted Stock shall
become fully vested.  For purposes of this Agreement, the term “Change of
Control” shall mean as defined by Treasury regulation § 1.409A-3(i)(5).


5.            Forfeiture of Options upon Breach of Noncompete Agreement.


(a)            Forfeiture of Options.  The forfeiture provisions described
Section 5(b) below will be triggered (i) if the Grantee breaches any
noncompetition, nonsolicitation, or similar provision of the Noncompete
Agreement or any similar agreement then in effect between the Grantee and the
Company or any of its subsidiaries or (ii) if the Grantee is not then subject to
any such agreement, then if at any time within the later of (x) one year after
termination of the Grantee’s employment or (y) one year after the Grantee’s
exercise of any portion of this Option, the Grantee engages in any of the
Forfeiture Activities.  “Forfeiture Activity” for purposes of clause (ii) above
shall include (A) the provision of services to a competitor of the Company or
any of its subsidiaries within any county that the Company has an office or
operates a branch, whether as an employee, officer, director, independent
contractor, consultant, agent, or otherwise, such services being of a nature
that can reasonably be expected to involve the skills and experience used or
developed by the Grantee while an employee; (B) any activity which constitutes a
violation of any confidentiality or similar provision of any agreement between
the Company and the Grantee or violation by the Grantee of any Company policies
pertaining to such matters; or (c) any activity which is inimical, contrary, or
harmful to the interests of the Company (including conduct related to the
Grantee’s employment for which either criminal or civil penalties against the
Grantee may be sought or violation of the Company’s policies, including the
Company's insider trading policy).


(b)           Duty to Repay Option Gain.  If the forfeiture provisions are
triggered pursuant to Section 5(a) above, then (i) the Options shall terminate
effective the date on which the Grantee breaches the Noncompete Agreement or
engages in the Forfeiture Activity, unless terminating sooner by operation of
another term or condition of the Agreement, and (ii) any Option Gain realized by
the Grantee from exercising all or a portion of this Option within the preceding
year shall be paid by the Grantee to the Company.  “Option Gain” shall mean the
gain represented by the mean market price on the date of exercise over the
Exercise Price, multiplied by the number of shares purchased through exercise of
the Option, without regard to any subsequent market price decrease or increase,
but net of any taxes actually paid on the gain.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)           Form of Payment of Option Gain.  By accepting this Agreement, the
Grantee consents to a deduction from any amounts the Company owes the Grantee
from time to time (including amounts owed as wages or other compensation, fringe
benefits, or vacation pay), to the extent of the amounts the Grantee owes the
Company under this Section.  Whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount owed by the Grantee to the Company, calculated as set forth
above, the Grantee shall pay immediately the unpaid balance to the Company.  The
Grantee hereby appoints the Company as its attorney-in-fact to execute any
documents or do any acts necessary to exercise its rights under this Section.


(d)           Waiver.  The Grantee may be released from its obligations under
this Section 5 only if the Board of Directors (or its duly appointed agent)
determines in its sole discretion that such action is in the best interests of
the Company.


6.           Employee Representations.  For the purposes of this Section 6, the
Restricted Stock and Options are collectively referred to as the "Securities."


(a)           The Grantee hereby represents, warrants and covenants that he: (i)
understands that the issuance of the Securities has not been registered under
the Securities Act of 1933, the Securities are offered pursuant to an exemption
thereunder, and the offering has not been approved or disapproved by the
Securities and Exchange Commission or by any other federal or state agency; (ii)
is acquiring the Securities for his own account for investment, not on behalf or
for the benefit of any other person, and he has no intention of distributing
such Securities to others in violation of the Securities Act; (iii) understands
that the Securities are subject to resale restrictions imposed by the Securities
Act and the securities laws of various states, and may not be sold without
compliance with such laws; and (iv) resides in the State of South Carolina.


(b)           The Grantee is the President and Chief Executive Officer of the
Company and thus is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities.  The Grantee has
been granted access to, and had the opportunity to review, financial and other
information relating to the Company and the terms and conditions of an
investment in the Securities, as well as such other information as the Grantee
deems necessary or appropriate as a prudent and knowledgeable investor in
evaluating the merits and risks of an investment in the Securities.  The Grantee
has had the opportunity to ask questions of, and receive satisfactory answers
from, the Company concerning the terms and conditions of an investment in the
Securities and the information concerning the Company that the Grantee has
reviewed.


7.           Rights as Shareholder or Employee.  The Grantee shall have no
rights as a shareholder of the Company with respect to any shares underlying the
Options until the day of the payment of the Exercise Price in accordance with
the terms and provisions hereof. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such payment is received by the Company.
 
 
-6-

--------------------------------------------------------------------------------

 
 
This Agreement shall not, of itself, confer upon Grantee any right with respect
to continuance of employment by the Company, nor shall it interfere in any way
with the right of the Company to terminate the Grantee's employment at any time.


8.            Miscellaneous.


(a)           Binding on Successors and Representatives.  The parties understand
that this Agreement shall be binding not only upon themselves, but also upon
their heirs, executors, administrators, representatives, successors and assigns;
and the parties agree, for themselves and their heirs, administrators,
representatives, successors and assigns, to execute any instrument that may be
necessary or desirable legally to effect such understanding.


(b)           Entire Agreement.  This Agreement, the Employment Agreement, and
the Noncompete Agreement evidence the entire agreement of the parties with
respect to the Options and Restricted Stock and supersede any previous
agreements, whether written or oral, with respect thereto and any other document
to which the Company is a party related generally or specifically to option
rights.


(c)           Amendment.  Neither this Agreement nor any of the terms and
conditions herein set forth may be altered or amended orally.  Any such
alteration or amendment shall be effective only when reduced to writing and
signed by each of the parties or their respective successors and assigns.


(d)           Construction of Terms.  Any reference herein to the singular or
plural shall be construed as plural or singular whenever the context requires.


(e)           Severability.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.


(f)           Governing Law.  This Agreement shall be governed by the laws of
the State of South Carolina and the parties hereby submit to the jurisdiction of
the federal and state courts of South Carolina.


(g)           Notices.  Except as otherwise provided herein, any notice relating
to this Agreement shall be in writing and delivered in person or by first class
mail postage prepaid, to the address as hereinafter provided.  Each notice shall
be deemed to have been given on the date it is received. Each notice to the
Company shall be addressed to it at its offices at:  215 N. Pine Street,
Spartanburg, South Carolina 29302 (Attention: Chairman).  Each notice to the
Grantee shall be addressed to the Grantee at: The Anthony Law Firm, PO Box 3565,
Spartanburg, South Carolina 29304.




[signatures appear on the following page]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

COMPANY:                     FIRST NATIONAL BANCSHARES, INC.,         a South
Carolina corporation                                  
By: /s/ C. Dan Adams        
   
 
   
Name: C. Dan Adams
   
 
   
Title: Chairman of the Board of Directors
   
 
 

 

                    GRANTEE:                                  
By: /s/ J. Barry Mason        
   
 
   
J. Barry Mason
   
 
   
 
   
 
 

 
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTICE OF EXERCISE




To exercise Stock Options, the Grantee should
complete this Exhibit, execute it, and return it to the Company




The undersigned hereby notifies First National Bancshares, Inc. (the "Company")
of this election to exercise the undersigned's stock option to purchase
________________  shares of the Company's common stock, par value $0.01 per
share (the "Common Stock"), pursuant to the Stock Award Agreement (the
"Agreement") between the undersigned and the Company dated
_______________________________.  Accompanying this Notice is a check in the
amount of $___________________ payable to the Company such amount being equal to
the purchase price per share set forth in the Agreement multiplied by the number
of shares being purchased hereby.


IN WITNESS WHEREOF, the undersigned has set his hand and seal, this ________ day
of _________________, _________.
 

        GRANTEE [OR GRANTEE'S ADMINISTRATOR, EXECUTOR OR PERSONAL
REPRESENTATIVE]                
 
Name:
      Print Name: J. Barry Mason          

 
 
-9-

--------------------------------------------------------------------------------

 
 